Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00134-CV

                IN THE INTEREST OF D.R., A.D.R., K.R., A.K.R., and L.R.

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00445
                          Honorable Genie Wright, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order terminating
appellants’ parental rights is AFFIRMED. No costs of appeal are taxed against appellants.

       SIGNED August 14, 2019.


                                               _____________________________
                                               Liza A. Rodriguez, Justice